Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 12/08/2020. Currently, claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, in lines 6-9, says “a grain size of the nano crystalline graphene being about 100 nm or less, wherein the two-dimensional material layer includes multiple layers of a single-layer two-dimensional crystal structure, and a thickness of the two-dimensional material layer is within a range of about 0.3 nm to about 5 nm.” It is known that a thickness of carbon monolayer is about 0.3 nm. .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,217,819 B2 in view of Kim et al. (Pub. No. US 2009/0032809 A1), herein Kim. 
Regarding claims 1, 13 and 20, U.S. Patent No. 10,217,819 B2 in claim 1, 3 and 9 discloses all the limitations of claims 1 and 13 of the current application, except for “wherein an element exhibiting a desirable binding force with respect to the two-dimensional material layers is combined in a layer on an upper surface of the semiconductor layer.”
However, in the same field of endeavor, Kim (in Figs. 1a-3 and paragraphs [0003], [0008]-[0011], [0014]-[0015], [0033]-[0040], [0049]-[0068]) 
Therefore, it would have been obvious to one of ordinary skill in the art to have an element exhibiting a desirable binding force with respect to the two-dimensional material layers is combined in a layer on an upper surface of the semiconductor layer (source and drain regions) in the structure of U.S. Patent No. 10,217,819 B2, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claims 2 and 14, U.S. Patent No. 10,217,819 B2 in view of Kim teaches the semiconductor device of claim 1, wherein the element includes at least one of oxygen element, sulfur element, and selenium element (Kim: Figs. 1a-3 and paragraphs [0008]-[0011], [0014]-[0015], [0033]-[0040], [0049]-[0068]).
Regarding claims 3-7 and 15-17, claim 1 of U.S. Patent No. 10,217,819 B2 discloses the limitations of these claims.
Regarding claim 8, claims 1 and 13 of U.S. Patent No. 10,217,819 B2 discloses the limitations of this claim.
Regarding claim 19, claims 1, 9 and 10 of U.S. Patent No. 10,217,819 B2 discloses the limitations of this claim.

Claims 1 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,790,356 B2 in view of Kim et al. (Pub. No. US 2009/0032809 A1), herein Kim. 
Regarding claim 1, U.S. Patent No. 10,790,356 B2 in claim 1 and 5 discloses all the limitations of claims 1 and 13 of the current application, except for “wherein an element exhibiting a desirable binding force with respect to the two-dimensional material layers is combined in a layer on an upper surface of the semiconductor layer.”
However, in the same field of endeavor, Kim (in Figs. 1a-3 and paragraphs [0003], [0008]-[0011], [0014]-[0015], [0033]-[0040], [0049]-[0068]) teaches an element exhibiting a desirable binding force with respect to the two-dimensional material layers being combined in a layer on an upper surface of the semiconductor layer minimizing or decreasing a hole injecting barrier, consequently optimizing or increasing the crystal orientation of the organic semiconductor interface, and providing stability between the electrode and the organic semiconductor and decreased contact resistance there between.
Therefore, it would have been obvious to one of ordinary skill in the art to have an element exhibiting a desirable binding force with respect to the two-dimensional material layers is combined in a layer on an upper surface of the semiconductor layer (source and drain regions) in the structure of U.S. Patent No. 10,217,819 B2, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding claims 9-10 and 12, claims 1-3 and 10 of U.S. Patent No. 10,790,356 B2 teaches the limitations of this claim.
Regarding claim 11, claims 2-3 of U.S. Patent No. 10,790,356 B2 teaches the limitations of this claim.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,217,819 B2 in view of Kim, as applied above, and further in view of Liu et al. (Pub. No. US 2015/0232343 A1), herein Liu. 
Regarding claim 18, U.S. Patent No. 10,217,819 B2 and Kim are silent about the grain size range. Liu (in paragraph [0035] and claim 18) states “graphene layers may be characterized by an average thickness ranging from 5 to 50 nm and an average grain size ranging from 10 to 100 nm, e.g., 15 to 40 nm or 20 to 30 nm. Optionally, the average grain size of the CVD deposited graphene layers can be increased using a post-deposition heat treatment such as a vacuum heat treatment. A post-deposition heat treatment can increase one or both of the conductivity and transparency of the graphene.” Therefore, U.S. Patent No. 10,217,819 B2 in view of Kim, and further in view of Liu teaches the limitation of claim 18.



Allowable Subject Matter
Claims 1-20 are rejected under the double patenting rejection described above, but would be allowable if amended, or a timely filed terminal disclaimer may be used to overcome the obviousness-type double patenting rejection over the prior patents, and to overcome the 112 rejection explained above.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a grain size of the nano crystalline graphene being about 100 nm or less, wherein the two-dimensional material layer includes multiple layers of a single-layer two-dimensional crystal structure, and a thickness of the two-dimensional material layer is within a range of about 0.3 nm to about 5 nm.
With respect to claim 13, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, between the semiconductor layer and the metal layer, the two-dimensional material layer having a two-dimensional crystal structure, wherein the two-dimensional material layer comprises: a first two-dimensional material layer on the source region; and a second two-dimensional material layer on the drain region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 11, 2021

/MALIHEH MALEK/
Primary Examiner, Art Unit 2813